DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0238227 A1 to Jun et al. (“Jun”) in view of U.S. Patent Application Publication No. 2006/0060870 A1 to Park et al. (“Park”) and U.S. Patent Application Publication No. 2018/0204769 A1 to Xu et al. (“Xu”).													As to claim 1, although Jun discloses a display device, comprising: a first substrate (100, 210); a capacitive element (147, 150, 167, 257, 260, 277) disposed on the first substrate (100, 210); a transistor (TFT) disposed on the first substrate (100, 210); a light-emitting element (180, 190, 195, 300) connected to the transistor (TFT); an insulating layer (170, 280) disposed between the transistor (TFT) and the light-emitting element (180, 190, 195, 300); wherein the transistor (TFT) includes a source electrode (161, 271) and a drain electrode (165, 275), and a capacitive plate (167, 277) formed at the same level as the source electrode (161, 271) and the drain electrode (166, 275) (See Fig. 1, Fig. 2, ¶ 0029, ¶ 0030, ¶ 0033, ¶ 0034, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0046), Jun does not further disclose a second substrate at least partially overlapping the first substrate; and a color conversion layer disposed on the second substrate, wherein the insulating layer includes a first insulating layer and a second insulating layer, wherein a distance between the first insulating layer and the first substrate is less than a distance between the second insulating layer and the first substrate, wherein the first insulating layer includes a light blocking material, wherein the first insulating layer including the light blocking material is disposed between the color conversion layer and the first substrate and wherein the first insulating layer, including the light blocking material, directly contacts a top surface of and a plurality of side surfaces of each of the source electrode, the drain electrode, and the capacitive plate of the capacitive element.									However, Park does disclose a second substrate (300) at least partially overlapping and above the first substrate (100); and a color conversion layer (410, 420, 430) disposed on the second substrate (300) (See Fig. 1, Fig. 2, ¶ 0006, ¶ 0007, ¶ 0020, ¶ 0021, ¶ 0022, ¶ 0026, ¶ 0033).									Further, Xu discloses wherein the insulating layer (13, 17) includes a first insulating layer (13) and a second insulating layer (17), wherein a distance between the first insulating layer (13) and the first substrate (11) is less than a distance between the second insulating layer (17) and the first substrate (11), wherein the first insulating layer (13) includes a light blocking material (¶ 0033), wherein the first insulating layer (13) including the light blocking material (¶ 0033) is disposed between the light-emitting element (¶ 0044) and the first substrate (11); and wherein the first insulating layer (13), including the light blocking material (¶ 0033), is deposited to directly contact and coat a top surface of and a plurality of side surfaces of each of the source electrode (123) and the drain electrode (123) (See Fig. 1, Fig. 3, ¶ 0004, ¶ 0005, ¶ 0018, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0063, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0074).											In view of the teachings of Park and Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jun to have a second substrate at least partially overlapping the first substrate; and a color conversion layer disposed on the second substrate, wherein the insulating layer includes a first insulating layer and a second insulating layer, wherein a distance between the first insulating layer and the first substrate is less than a distance between the second insulating layer and the first substrate, wherein the first insulating layer includes a light blocking material, wherein the first insulating layer including the light blocking material is disposed between the color conversion layer and the first substrate and wherein the first insulating layer, including the light blocking material, directly contacts a top surface of and a plurality of side surfaces of each of the source electrode, the drain electrode, and the capacitive plate of the capacitive element because the color conversion layer on the second substrate above the first substrate realizes a full-color OLED having RGB colors (See Park ¶ 0006). Further, the first insulating layer including the light blocking material that is deposited to coat the source and drain electrodes along with the capacitive plate at the same level prevents an irradiation from irradiating onto the transistor to enhance the stability of the transistor without additional masks (See Xu ¶ 0005, ¶ 0018, ¶ 0034, ¶ 0041, ¶ 0067, ¶ 0074).		As to claim 7, Jun further discloses wherein: the first substrate (100, 210) includes a non-display area (transistor area), the transistor (TFT) is disposed in the non-display area (transistor area) of the first substrate (100, 210), and the insulating layer (170, 280) is disposed on the transistor (TFT) of the non-display area (transistor area) (See Fig. 1, Fig. 2).											As to claim 21, Jun in view of Xu further discloses wherein the transistor (TFT) includes a semiconductor layer (120, 230) and a gate electrode (141, 251), the light-emitting element (180, 190, 195, 300) overlaps the transistor (TFT) in a direction perpendicular to a plane of the first substrate (100, 210), and the first insulating layer (13) including the light blocking material (¶ 0033) is disposed between the light-emitting element (180, 190, 195, 300) and the transistor (TFT) (See Jun Fig. 1, Fig. 2, ¶ 0029, ¶ 0030, ¶ 0033, ¶ 0034, ¶ 0042  and Xu Fig. 1, ¶ 0033).
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0238227 A1 to Jun et al. (“Jun”), U.S. Patent Application Publication No. 2006/0060870 A1 to Park et al. (“Park”), and U.S. Patent Application Publication No. 2018/0204769 A1 to Xu et al. (“Xu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0042146 A1 to Cok et al. (“Cok”). The teachings of Jun, Park, and Xu have been discussed above.									As to claim 2, although Park discloses the second substrate (300) and the color conversion layer (410, 420, 430) (See Fig. 2, ¶ 0021, ¶ 0026), Jun, Park, and Xu do not disclose further comprising: a color filter layer disposed between the second substrate and the color conversion layer. 								However, Cok does disclose further comprising: a color filter layer (44) disposed between the second substrate (20) and the color conversion layer (42) (See Cok Fig. 1, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0025, ¶ 0028).								In view of the teaching of Cok, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jun and Park to have further comprising: a color filter layer disposed between the second substrate and the color conversion layer because the color filter layer is employed as a trimming filter to further control the converted color and to absorb ambient light to improve contrast (See ¶ 0025). 					 		As to claim 3, Jun in view of Park and Cok further discloses wherein: the light-emitting element (180, 190, 195, 300/180, 190, 200/12, 14, 16) emits blue light (See Park ¶ 0020, ¶ 0021 and Cok Fig. 1, ¶ 0024, ¶ 0025).							As to claim 4, Jun in view of Park and Cok further discloses wherein: the light emitted from the light-emitting element (180, 190, 195, 300/180, 190, 200/12, 14, 16) sequentially transmits through the color conversion layer (410, 420, 430/42) and the color filter layer (44) and is then emitted outside the display device (See Cok Fig. 1, ¶ 0021, ¶ 0025, ¶ 0028).										
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0238227 A1 to Jun et al. (“Jun”), U.S. Patent Application Publication No. 2006/0060870 A1 to Park et al. (“Park”), and U.S. Patent Application Publication No. 2018/0204769 A1 to Xu et al. (“Xu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0202469 A1 to Sampsell (“Sampsell”) and U.S. Patent No. 6,940,566 B1 to Rho et al. (“Rho”). The teachings of Jun, Park, and Xu have been discussed above. 											As to claim 5, although Xu discloses the thickness of the first insulating layer (13) and the thickness of the second insulating layer (17) (See Fig. 1), Jun, Park, and Xu do not further disclose wherein: the thickness of the first insulating layer is within a range of 2 μm to 4 μm, and the thickness of the second insulating layer is within a range of 2 μm to 4 μm.												However, Sampsell does disclose an insulating layer (344) over a layer (332) of a light blocking material is within a range of 2 μm to 4 μm (See Fig. 3, ¶ 0055, ¶ 0056, ¶ 0090).														Further, Rho does disclose wherein the thickness of an insulating layer (110) of a light blocking material may be 1.7 μm and may be further adjusted in view of the optical density (See Fig. 3, Column 5, lines 52-59).								In view of the teachings of Jun, Xu, Sampsell, and Rho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jun and Xu to have wherein: the thickness of the first insulating layer is within a range of 2 μm to 4 μm, and the thickness of the second insulating layer is within a range of 2 μm to 4 μm because the first insulating layer that is light blocking in view of the thickness and the corresponding optical density, where a certain combination of the thickness and the optical density is required to provide the light blocking property (See Rho Column 5, lines 52-59). Further, the second insulating layer that is provided on the first insulating layer provides structure stability and passivation capability where a thicker layer may provide better insulation while a thinner layer may allow the display device to be more compact (See Jun, Xu, and Sampsell).		As to claim 6, although Xu discloses the insulating layer (13, 17) (See Fig. 1), Jun, Park, and Xu do not further disclose wherein: the thickness of the insulating layer is within a range of 4 μm to 8 μm.										However, Xu does disclose wherein the insulating layer (13, 17) includes the first insulating layer (13) that is light blocking and the second insulating layer (17) on the first insulating layer (13) (See Fig. 1).										Sampsell further discloses an insulating layer (344) over a layer (332) of a light blocking material is within a range of 2 μm to 4 μm (See Fig. 3, ¶ 0055, ¶ 0056, ¶ 0090) and Rho discloses wherein the thickness of an insulating layer (110) of a light blocking material may be 1.7 μm and may be further adjusted in view of the optical density (See Fig. 3, Column 5, lines 52-59).										In view of the teachings Jun, Xu, Sampsell, and Rho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jun and Xu to have wherein: the thickness of the insulating layer is within a range of 4 μm to 8 μm because the insulating layer includes the first insulating layer that is light blocking in view of the thickness and the corresponding optical density, where a certain combination of the thickness and the optical density is required to provide the light blocking property (See Rho Column 5, lines 52-59). Further, the second insulating layer of the insulating layer that is provided on the first insulating layer provides structure stability and passivation capability where a thicker layer may provide better insulation while a thinner layer may allow the display device to be more compact (See Jun, Xu, and Sampsell). 									Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0238227 A1 to Jun et al. (“Jun”), U.S. Patent Application Publication No. 2006/0060870 A1 to Park et al. (“Park”), and U.S. Patent Application Publication No. 2018/0204769 A1 to Xu et al. (“Xu”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0205669 A1 to Ono et al. (“Ono”). The teachings of Jun, Park, and Xu have been discussed above. 							As to claim 8, although Park discloses wherein: the light-emitting element (180, 190, 200) includes a first electrode (180) that is preferably reflective, a light-emitting element layer (190), and a second electrode (200) (See Park Fig. 1, Fig. 2, ¶ 0033), Jun, Park, and Xu do not further disclose the first electrode is a triple-layered structure in which a transparent conductive oxide layer, a metal layer, and a transparent conductive oxide layer are sequentially stacked; and the thickness of the metal layer is within a range of 500 Å to 1500 Å.							However, Ono does disclose wherein the first electrode (anode) that is reflective and is a triple-layered structure in which a transparent conductive oxide layer, a metal layer, and a transparent conductive oxide layer are sequentially stacked; and the thickness of the metal layer is within a range of 500 Å to 1500 Å (See ¶ 0080).			In view of the teachings of Jun, Park, and Ono, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jun and Park to have the first electrode is a triple-layered structure in which a transparent conductive oxide layer, a metal layer, and a transparent conductive oxide layer are sequentially stacked; and the thickness of the metal layer is within a range of 500 Å to 1500 Å because such a triple-layered structure provides the reflectivity property to emit the light in a desired direction while also providing current to the light emitting layer (See Park ¶ 0033 and Ono ¶ 0080).					Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claim 9, Jun further discloses wherein: the insulating layer (170, 280) includes an opening (occupied, 285); the first electrode (180, 310) and the transistor (TFT) are in contact with each other in the opening (occupied, 285); the first electrode (180, 310) has a step-shape (recess-shape) in a region in the opening (occupied); and a planarization layer (185, 320) is disposed over the step-shape region of the first electrode (180, 310) (See Fig. 1, Fig. 2, ¶ 0029, ¶ 0030, ¶ 0041, ¶ 0042, ¶ 0043).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0238227 A1 to Jun et al. (“Jun”) in view of U.S. Patent Application Publication No. 2018/0204769 A1 to Xu et al. (“Xu”).			As to claim 22, although Jun discloses a display device comprising: a first substrate (100, 210); a semiconductor layer (120, 230) disposed on the first substrate (100, 210); an interlayer insulating layer (150, 260) disposed on the semiconductor layer (120, 230); a capacitive element (147, 167, 257, 277) disposed on the first substrate (100, 210) and including a first capacitive plate (147, 257) and a second capacitive plate (167, 277) separated from the first capacitive plate (147, 257) by the interlayer insulating layer (150, 260); a driving source electrode (161, 271) and a driving drain electrode (165, 275) disposed on the interlayer insulating layer (150, 260); an insulating layer (170, 280) disposed on a top surface of the driving source electrode (161, 271) and a top surface of the driving drain electrode (165, 275); and a first electrode (180, 310) disposed on the insulating layer (170, 280) (See Fig. 1, Fig. 2, ¶ 0029, ¶ 0030, ¶ 0033, ¶ 0034, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0046), Jun does not further disclose wherein the interlayer insulating layer and/or the insulating layer includes a light blocking material, and wherein the insulating layer includes a light blocking layer in direct contact with a top surface of and a plurality of side surfaces of each of the driving source electrode, the driving drain electrode, and the first capacitive plate, and an adhesion layer disposed between the light blocking layer and the first electrode.			However, Xu does disclose wherein the interlayer insulating layer (15) and/or the insulating layer (13) includes a light blocking material (¶ 0033), and wherein the insulating layer (13) includes a light blocking layer (13) deposited to cover and be in direct contact with a top surface of and a plurality of side surfaces of each of the driving source electrode (123) and the driving drain electrode (123), and an adhesion layer (17) disposed between the light blocking layer (13) and the first electrode (18) (See Fig. 1, Fig. 3, ¶ 0004, ¶ 0005, ¶ 0018, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0038, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0063, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0074) (Notes: the recited “adhesion layer” does not specify any material. Since the adhesion layer of Xu bonds with the insulating layer and the first electrode, the limitation is met by Xu).				In view of the teaching of Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jun to have wherein the interlayer insulating layer and/or the insulating layer includes a light blocking material, and wherein the insulating layer includes a light blocking layer in direct contact with a top surface of and a plurality of side surfaces of each of the driving source electrode, the driving drain electrode, and the first capacitive plate, and an adhesion layer disposed between the light blocking layer and the first electrode because the insulating layer including the light blocking material that is deposited to directly coat the driving source and drain electrodes along with the first capacitive plate formed at the same level as the driving source electrode and the driving drain electrode prevents an irradiation from irradiating onto the transistor to enhance the stability of the transistor without additional masks (See Xu ¶ 0005, ¶ 0018, ¶ 0034, ¶ 0041, ¶ 0067, ¶ 0074).		

Response to Arguments
Applicant's arguments with respect to claims 1 and 22 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Sun et al. (US 2019/0220644 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815